                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2    Chet A. Glover, Esq.
                                                               Nevada Bar No. 10054
                                                          3    SMITH LARSEN & WIXOM
                                                               1935 Village Center Circle
                                                          4    Las Vegas, Nevada 89134
                                                               Telephone: (702) 252-5002
                                                          5    Fax: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          6
                                                                      cag@slwlaw.com
                                                          7
                                                               Attorneys for Plaintiff/Counter-Defendant
                                                               JPMorgan Chase Bank, N.A.
                                                          8

                                                          9                              UNITED STATES DISTRICT COURT
                                                          10                                       DISTRICT OF NEVADA
                                                          11    JPMORGAN CHASE BANK, N.A.,
SMITH LARSEN & WIXOM




                                                                                                                  Case No: 2:17-cv-02646-APG-NJK
                                                          12                          Plaintiff,
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                                                                v.
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                                SATICOY BAY LLC SERIES 741                        STIPULATION AND ORDER TO
                              ATTORNEYS




                                                          15    HERITAGE VISTA, a Nevada limited liability        EXTEND THE DEADLINE TO
                                                                company; HERITAGE VILLAS #1                       RESPOND TO MOTION FOR
                                                          16    HOMEOWNERS ASSOCIATION, a Nevada                  SUMMARY JUDGMENT
                                                                non-profit corporation; and NEVADA
                                                          17    ASSOCIATION SERVICES, INC., a Nevada              (First Request)
                                                                corporation,
                                                          18
                                                                                      Defendants.
                                                          19
                                                                          ALL RELATED MATTERS
                                                          20

                                                          21
                                                                      JPMorgan Chase Bank, N.A. (“Chase”) and Heritage Villas #1 Homeowners
                                                          22
                                                               Association (the “Association”), by and through their counsel of record, stipulate and agree as
                                                          23
                                                               follows:
                                                          24

                                                          25   ...

                                                          26   ...
                                                          27
                                                               ...
                                                          28
                                                               ...

                                                                                                             1
                                                          1           1.     Chase shall have up to, and including, May 24, 2019 to file its response to the
                                                          2
                                                               Association’s Motion for Summary Judgment (ECF No. 42).
                                                          3
                                                                Dated this 9th day of May, 2019.                Dated this 9th day of May, 2019
                                                          4
                                                                SMITH LARSEN & WIXOM                            THE WRIGHT LAW GROUP, P.C.
                                                          5

                                                          6
                                                                /s/ Chet A. Glover                              /s/ John Henry Wright
                                                          7     Kent F. Larsen, Esq.                            John Henry Wright, Esq.
                                                                Nevada Bar No. 3463                             Nevada Bar No. 6182
                                                          8
                                                                Chet A. Glover, Esq.                            2340 Paseo Del Prado, Suite D-305
                                                          9     Nevada Bar No. 10054                            Las Vegas, Nevada 89102
                                                                1935 Village Center Circle                      Attorneys for Heritage Villas #1
                                                          10    Las Vegas, Nevada 89134                         Homeowners Association
                                                                Attorneys for JPMorgan Chase Bank, N.A.
                                                          11
SMITH LARSEN & WIXOM




                                                          12
                                                                                                        ORDER
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                      IT IS SO ORDERED.
                                                          14
                              ATTORNEYS




                                                          15
                                                                                                          UNITED STATES DISTRICT JUDGE
                                                          16
                                                                                                                  5/10/2019
                                                                                                          DATE:__________________________
                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                            2
